        Case 4:20-cv-01501 Document 1 Filed on 04/27/20 in TXSD Page 1United
                                                                       of 1 States Courts
                                                                                           Southern District of Texas
                                                                                                    FILED
                                                                                                    April 27, 2020
                                                                          4/24/2020
                                                                                        David J. Bradley, Clerk of Court
                                                             4:20-cv-1501
Dear Southwest District Court:

Thank you for allowing me the opportunity to file this case pro-se, I am forever grateful to you.



Former Position: Member Care Manager

Hire Date: July of 2005

Exit interview: July 12,2019

Reason for separation: I was told my Position was eliminated.

Complaint:

    x   TDECU failed to honor the federals laws applying to the Family Medical Leave Act.
    x   I had 2 FMLA cases active and running parallel at the same time.
        1. FMLA-Intermittent dates 4/15/2019-9/19/2019
        2. FMLA-Short Term dates 5/13/2019-6/14/2019
    x   A victim of traumatic domestic violence, I didn’t have the mental or emotional capacity to make
        decisions that would affect my well being or the rest of my life.
    x   TDECU called me for weekly update, there was no update the meeting was an exit interview.
    x   TDECU claimed within the EEOC paperwork, that I was aware of the changes and I didn’t apply
        for another position.
    x   This is a total untruth; the entire scenario was misrepresented and traumatic.
    x    The Employee Emergency Assistance Program ended for me at 5pm that day, July 12, 2019.
    x   I had NOT used 12 weeks FMLA time, TDECU should have made me aware of the business
        decision and offered another position equal to the Member Care Manager position.
    x   On July 12, 1990 there were 12 positions available within Member Care and over 50+ positions
        available throughout the enterprise. I was told, the decision was final.
    x   I am a 60-year-old black female, this is NOT the historical process followed by TDECU in
        scenarios like this.
    x   TDECU presented a “Do Not Sue” document and I signed it.
    x   A 2019 resident of the Brazoria Count Domestic Violence Shelter, a homeowner yet I couldn’t
        go home and a loved one who suffered in silence.
    x   I ask you judge to revoke the “Do Not Sue” document and rule on the Fail to .adhere to the
        FMLA of 1993




Respectfully submitted,

Cheryl Prince-Moore
